UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------X
CORAL REALTY, LLC, and CORAL                                  DocketNo. : 1:17-cv-01007
CRYSTAL, LLC,

                                   Plaintiffs,
                                                              DECLARATION OF KEN WILSON
                 -against-

FEDERAL INSURANCE COMPANY,                                    Judge Deborah A. Batts

                                   Defendant.
------------------------------------------------------X

        Ken Wilson, deposes and states the following under penalty of perjury:

         1.      My prior firm was engaged to provide an estimate of the costs to repair the

damages caused by construction activities at 133 Third A venue, New York. A copy of my

resume is annexed hereto as Exhibit "5" evidencing my years of experience, as a

builder/estimator.

        2.       I priced the items included in my estimate (included as an attachment with the

Appraisal Award to Defendant's motion as Exhibit "3") based upon the scope of damages of

Steven Harwood, plans by C3D Architecture regarding the stairs and the "inside-out" method,"

the siding system, warranties, and lot-line details, and surveys evidencing the intrusion of

concrete into Plaintiffs premises.

        3.       Included in my estimate are figures which include costs for daily broom cleaning

which are typically included in the estimates and costs of construction projects. As well my

estimate includes figures which include the added cleaning expenses that are necessary as the

result of dust penetrating the building, as well as content manipulation (moving belongings and

personal property) that are typically included in the estimates and costs of construction projects

                                                          1
to be done at the end of a project. Such costs are necessarily include as necessary, as well as off-

site storage.

        4.      General Conditions' cleaning is different from the cleaning to be performed to

address the infiltration of dust, and other cleaning post-constmction. General Conditions are

found in virtually all constmction contracts and estimates. Such represent expenses which are

separate from the expenses of performing the actual constmction work. Such expenses may be

viewed as site management, material handling and project management.

        5.      General Conditions and Overhead and Profit are detailed in my estimate at pages

39-41. Such are set forth as including: "Commercial Supervision/Project Management; Safety

Monitor, General Laborer, Taxes, insurance, permits & fees. These items are properly included

and are in hundreds of estimates I have prepared over the years.

        6.      My estimate included dollar figures for taxes. Taxes were included as being

imposed on the costs of repair. Where there is no capital improvement to the premises, it has

been my experience and understanding in the constmction industry that such taxes be included.

       7.       Overhead and Profit are figures included in every estimate as an item distinct from

General Conditions. Each of these figures is virtually always calculated as a percentage of the

total cost of a job. They cover the General Contractor's time and expenses. Overhead costs are

operating expenses for necessary equipment and facilities. Profit is what allows the General

Contractor to earn his/her living.

       8.       I inspected and visited the subject premises approximately thirty times. As well I

met with the appraisal panel approximately five times. To the panel's members I presented my

estimate (initially prepared when I worked for Atlantic), and responded to questions and


                                                 2
comments by Michael Young, Wayne Martin, James Feuerbom and other representatives of

Federal Insurance Company. I am presently employed at Belfor Restoration, Inc.

        9.        The "inside-out" method upon which parts of my estimate is the type of method of

building utilized for new lot-line building constmction where the adjoining prope1ty has an

existing building and the new building being built must be built from the inside.

        10.       As part of my efforts to move Coral's repairs fmward, and to ensure that the work

would be performed properly I successfully assisted Coral in obtaining sub-contractors willing to

perfom1 the work set forth in my estimate, and to provide warranties for their work. I also

successfully assisted Coral in locating a fabricator to make the wall system to be built.

        11.       I have been advised that Defendant has claimed that my estimate did not show

details of the work, including the scaffolding, to be provided. Such is inaccurate. My estimate

on its face provides details of the work to be performed on a floor by floor basis, as well as

recaps by trade. In fact, defendant's presentation to the appraisal panel analyzed and commented

upon the details of my plan.

        12.       As well, with regard to scaffolding, the figures presented were explained. My

estimate, attached to the appraisal award, shows the scaffolding included at page 37. While the

claim was presented at $512,500 for scaffolding, the award of the panel was solely for $300,000

to be included.

       13.        Defendant has apparently claimed that the demolition and debris figure is

unsupported and unreasonable. The 960 yards included was for all debris, including EFIS,

Styrofoam, partition walls, insulation, sheetrock, old brick, windows and scaffolding.




                                                  3
        14.     I, and most others who have been visiting the site for years, have noticed that

there were cracks noted in the first floor, that the metal door in the lobby to the lobby would not

close due to cracks due to the building being pushed in due to the construction next door. These

conditions resulted in water entering into Plaintiff's building prior to the appraisal beginning.

The water intrusion which occmTed and of which the panel was apprised fmther evidenced that

Plaintiff's building was not watertight.

        15.     To be totally clear, my estimate does not include values or scope conceming any

losses or incidents after December 2012. Specifically it does not include the water intrusion

which occurred while the appraisal process was ongoing.

        16.     Contrary to Defendant's suggestion, the costs for the temporary "tower" did not

include purchasing an entirely new air conditioning for the tower.     What is included in the line

items of my estimate (Exhibit "3" of Defendant's motion, estimate page 36) is HVAC, as per the

bid from Nelson Air Device- Maspeth, New York, to 1) remove, relocate and re-install6 wall

mounted convector units presently in front windows of floors 2 thru 6, 2) remove A/C unit from

the entry foyer roof and relocate on the roof temporarily and then re-install all units back to their

original location, 3) supply and install all necessaty ductwork for positive pressure and heat

inside new temporaty staircase, and 4) large crane for rooftop units manipulation. Fire sprinklers

areas need to be protected by maintaining heat.

        17.    The temporary "tower" is designed to be built above the existing lobby which has

air conditioners sitting on its roof. Unlike the rest of the building whose roof is above the

building's seventeen floors, the lobby's roof is just that, solely above the lobby. To build the

tower above requires what is above to be removed.

       18.     In that the temporary tower is just that, temporary, the tower is not an

improvement. As well, neither it nor any other pat1s of the estimate include values or scope


                                                  4
 occasioned by ordinance or law. There are no dollar figures in my estimate for code upgrades.

 The building was code compliant before the loss to my belief and understanding.

           19.      The portion of the estimate which includes dollar figures regarding the Duane

 Reade sign are solely to remove and reset the sign (and storage of it). The cost to actually replace

 the sign would be many multiples of the costs to remove and reset. See my estimate at page 32.

           20.      I first appeared at the appraisal panel with Charles Murray and Steven Harwood,

 having set aside five hours to attend. Wayne Martin stated he was only available for one hour

with nothing but an umbrella in his hands. He wrote on a sticky note that he thought the claim

was worth "$0."

          21.       I know that the plans and estimates presented on behalf of Federal Insurance

Company contained inaccurate information and dimensions. Such plans, and Defendant's

proposed method of perfonning the work was unrealistic and not feasible .

          22.       I was present at meeting when Defendant was afforded the opportunity to explain

its exterior method.

          23.       I as well wish to note that at pages 37-38 of my estimate, part of Exhibit "3" of

Defendant's motion, attached to the appraisal award details are provided concerning the amounts

included in my estimate for off-site storage. At the referenced pages my estimate provides:

          Off Site Storage to include:
          1) off site storage for the following items to be re-installed after necessary stmcture
          repairs have been completed (affected windows, doors, heating units, garbage chute doors
          and NC unit on lower roof above entry way) for 1 year. The tenns of the storage will be
          adjusted as per the length of the project. Includes packing out and protection of said items
          prior to being moved off site

          2) 4 large units x 12 months (actual storage duration to be determined).

Dated: New York, New York
January28, 2019

                                                  Ken Wilson
201 51/15JI25.L74



                                                     5
